UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7474


DERRICK ALLEN,

                     Plaintiff - Appellant,

              v.

TOWN OF CARY POLICE DEPARTMENT; TONI DEZOMITS, Police Chief; N.
COFFEY, Police Officer,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-cv-00144-BO)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Allen seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing two of the three defendants in his civil action.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Allen seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction and deny Allen’s motion for a

transcript at government expense. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2